Title: To George Washington from Henry Knox, 30 December 1794
From: Knox, Henry
To: Washington, George


        
          Sir.
          Department of War December 30th 1794
        
        Mr Fitz Simons has applied to me upon the subject of another missionary being added to the one allowed by your permission upon the request of Bishop Carrol as a Companion in case of sickness and as an assistant in all objects whether spiritual or political. Peter Janin has been appointed at the following rate, One hundred & fifty dollars for equipment and two hundred Dollars ⅌ Annum and he has taken the Oath of allegiance to the United States.
        The rate of compensation being so low and the men being of respectable characters, I submit it as an opinion that the offer of Assistant would tend to promote the good work of peace and attachment to the United States far exceeding the Sum proposed.
        I shall prepare instructions for this purpose and if you should please to authorize the measure the second person may be immediately appointed and proceed immediately as they are in

readiness for that purpose. I have the honor to be with the greatest respect Sir Your obedient Servant
        
          H. Knox
        
      